DETAILED ACTION

1.	This Office Action is responsive to claims filed for No. 17/277,493 on April 27, 2022.  Please note Claims 1-11, 13, 15 and 19 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe ( US 2019/0295454 A1 ) in view of Park et al. ( US 2017/0061591 A1 ).

	Urabe teaches in Claim 1:
	An image display apparatus ( [0001] disclose s a display control apparatus and a display control method ), comprising: 
a display including an organic light emitting diode panel (OLED panel) ( [0060] discloses an organic EL panel, and in general, self-emitting type display apparatus ); and 
a controller configured to control the display ( Figure 1, [0062] discloses several aspects, such as an image processing unit 102 which can provide signals to a display unit 103 ), 
wherein the controller calculates an Average Picture Level (APL) of an input image ( Figures 9 and 10, [0052]+ disclose obtaining the average luminance value ), and in response to the calculated APL being greater than or equal to a first reference value in a high-dynamic range ( HDR) mode, the controller decreases the APL and perform luminance conversion based on the decreased APL ( Figures 2 and 10, [0063], [0072]+ disclose that for HDR image data, a loading control/first control mode is implemented when the average frame luminance is higher than a threshold value. This mode comprises a power limiting process in which the display luminance is reduced. Furthermore, an example in Figure 10, [0054] is provided for, namely case C in which power limiting (which results in a decrease in APL, as shown in the figure) as well as gradation compression (which results in luminance conversion) are performed ), and in response to the calculated APL being greater than or equal to the first reference value in a normal mode rather than the HDR mode, the controller performs luminance conversion based on the calculated APL ( [0073] discloses details on the non-loading control/second control mode in which power limiting processing is not carried out, but the upper limit in display luminance value is still adjusted. Please note Figure 3, [0078] which discloses that gradation compression processing still occurs in the non-loading control, if the average luminance value is greater than 600 cdm2, but again, there is no power limiting processing in this situation ); but

Urabe does not explicitly teach “wherein in response to an image quality setting item in a menu screen being selected, the controller is configured to display an image quality setting screen including a dynamic contrast item for a contrast setting, a dynamic tone mapping item for a luminance setting, a super resolution item for a resolution setting, a color gamut item for a color gamut setting, and a color filter item for a color setting, and wherein in response to the dynamic tone mapping item in the image quality setting screen being selected, the controller is configured to display a dynamic tone mapping screen for changing the first reference value.”

However, on screen menus for displays are well known, typically in the form of OSD (on screen displays). To emphasize, in the same field of endeavor, display settings, Park teaches of an OSD generator 340, ( Park, Figure 3, [0084] ), which can be controlled to generate a signal in response to user input, ( [0093] ). Notably, the OSD signal can includes various menus, widgets, icons, etc and these are designed to display/include various pieces of information. Such pieces of information can include display settings that can be adjusted/selected/viewed by the user. Throughout the specification, Park teaches of various settings which can be inputted, such as contrast information, ( [0033] ), atone mapping process, ( [0244] ), scaling of resolution, ( [0087] ), color gamut information, ( [0151] ), color information which can be adjusted/filtered, ( [0030] ). Respectfully, these kinds of display information are well known settings which affect the viewing performance and one of ordinary skill in the art would realize that OSDs are a common way for a user to interact with the device to input desired settings, such as through the interface shown in Figure 4A, [0109]. Specifically for the tone mapping, [0030], [0244]+ disclose a tone mapping unit which can convert an input image into display luminance, in response to a user setting/input. As combined with Urabe, who teaches of converting luminance, Park teaches of a similar luminance conversion process and again, this is in response to a user desire to change the settings, such as wanting to view HDR content (as opposed to SDR content), etc. Again, these various parameters are well known in the art and embodying them in an OSD is well known and the exact parameters which are chosen are a design choice issue. It is clear that if the user is able to select settings to change, it is most likely done from kind type of menu. Furthermore, one of ordinary skill in the art would be able to design an interface for the user to select the type of dynamic content mode to engage in.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the various parameters to show on the OSD, as taught by Park, with the motivation that by using an OSD, the user can effectively interact with the menu and adjust many types of data, ( Park, [0093] ).

	Urabe teaches in Claim 2:
	The image display apparatus of claim 1, wherein in response to the calculated APL being greater than or equal to the first reference value while not being in the HDR mode, the controller performs luminance conversion based on the calculated APL. ( Figure 3, [0078], [0073] disclose that in the second control mode, the associated aspects are gradation compression (when the average luminance level is over the first threshold) and this is based on the calculated APL. As Figures 2 and 10 show, the adjusted luminance is based on the original signal values )

	Urabe teaches in Claim 3:
	The image display apparatus of claim 1, wherein in the HDR mode, in response to the calculated APL being a first APL which is greater than or equal to the first reference value, the controller controls the first APL to be a second APL, which is lower than the first reference value, and performs luminance conversion based on the second APL. ( Figures 9 and 10, [0051]+ disclose the adjustments that are made and in light of power limiting (which reduces the average luminance level) followed by gradation processing (which is the luminance processing), it is clear that these values are meant to be lower )

	Urabe teaches in Claim 4:
	The image display apparatus of claim 3, wherein during luminance conversion based on the second APL, the controller increases luminance of a first region of the input image, which is higher than a first reference luminance. ( [0057] discloses bright sections which naturally occur in HDR image data and this luminance area can be increased. Furthermore, other citations note increasing the upper display limit as well, as needed )

	Urabe teaches in Claim 5:
	The image display apparatus of claim 4, wherein the controller controls luminance of a region of the input image, which is lower than or equal to a second reference luminance lower than the first reference luminance, to remain as it is or to decrease. ( For instances where the threshold is not met, as noted in Figure 3, gradation processing is still performed and as several figures show, such as Figure 10, the resulting brightness can still be the same )

	Urabe teaches in Claim 6:
	The image display apparatus of claim 3, wherein as the second APL increases, the controller decreases a luminance increment during luminance conversion. ( Figure 9 shows the slope tapering off as the APL increases, i.e. the luminance change is not as substantial )

	Urabe teaches in Claim 7:
	The image display apparatus of claim 3, wherein in the HDR mode, in response to the calculated APL being a third APL which is lower than the first reference value, the controller performs luminance conversion based on the third APL. ( Figure 9 shows a plurality of APL values which can be processed accordingly, including a third APL. To clarify, whatever the APL is, the flowchart of Figure 3 can still be applied, the chart of Figure 10 can still be applied, etc )

	Urabe teaches in Claim 8:
	The image display apparatus of claim 7, wherein during the luminance conversion based on the second APL rather than the third APL, the controller increases luminance by a greater increment. ( For APL values that are less than the first threshold, such as what is shown in Figure 9 (upper limit 714), it can be seen that the processing is incremented, i.e. from 714 to 1000, as opposed to 500 to 714 )

	Urabe teaches in Claim 9:
	The image display apparatus of claim 3, wherein in the normal mode rather than the HDR mode, in response to the calculated APL being the first APL which is greater than or equal to the first reference value, the controller performs luminance conversion based on the first APL. ( Figure 3, [0078], [0073] disclose that in the second control mode, the associated aspects are gradation compression (when the average luminance level is over the first threshold) and this is based on the calculated APL. As Figures 2 and 10 show, the adjusted luminance is based on the original signal values )

	Urabe teaches in Claim 10:
	The image display apparatus of claim 3, wherein during the luminance conversion based on the second APL rather than the first APL, the controller increases luminance by a greater increment. ( For APL values that are less than the first threshold, such as what is shown in Figure 9 (upper limit 714), it can be seen that the processing is incremented, i.e. from 714 to 1000, as opposed to 500 to 714. To clarify, this claim, as opposed to Claim 8, has a different dependency, and as a result, the interpretation can be changed here )

	Urabe teaches in Claim 13:
	The image display apparatus of claim 1, wherein as the level of the first reference value decreases, the controller increases an APL-variable region, and increases luminance of the increased APL-variable region. ( Figure 9 notes that as the APL decreases, the luminance increases )
	
	Urabe teaches in Claim 15:
	The image display apparatus of claim 11, further comprising an interface for receiving a pointing signal from a remote controller, wherein the controller is configured to display a pointer, corresponding to the pointing signal, on the dynamic tone mapping screen. ( As discussed above, the user is able to select and change options. Given HDR image content and its prevalence on televisions, it is well known that a remote controller would be used to interact with a menu. Respectfully, examiner asserts Official Notice to the use of TV remotes/controllers to perform menu control )

7.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urabe ( US 2019/0295454 A1 ) in view of Park et al. ( US 2017/0061591 A1 ), as applied to Claim 1, further in view of Han et al. ( US 2016/0104438 A1 ).

As per Claim 11:
	Urabe does not explicitly teach “wherein while controlling luminance of the input image based on the APL, in response to there being a first luminance region and a second luminance region in the input image, the second luminance region having luminance lower than that of the first luminance region, the controller controls luminance of the first luminance region to increase more.”

However, in the same field of endeavor, display processing based on luminance levels, Han teaches of high and low dynamic regions, ( Han, [0015] ). In particular, Figure 7, [0168] discloses that in light of a reference luminance value m, first and second regions can be established based on brightness/APL values. As shown, the first region (read as the claimed second luminance region) has a lower brightness value than the second region (read as the claimed first luminance region) and it can be seen that the curve is sloped towards a rapidly increasing amount in the second region.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the regions and curved control, with the motivation that continuity of the image can be maintained after tone mapping (akin to luminance conversion/gradation compression of Urabe) is performed, ( Han, [0173] ).

	As per Claim 19:
	Urabe and Park, while teaching of various cases/scenarios (which correspond to different images), do not detail a size aspect, namely:

“wherein when a first image including a first pattern having a fixed size and a second pattern having a first size and having a luminance level higher than a luminance level of the first pattern is received, and the first size is greater than or equal to a reference size, the controller is configured to increase the luminance level of the second pattern of the first image by a first level in the HDR mode, wherein when a second image including the first pattern having the fixed size, and a second pattern having a second size smaller than the first size and having a luminance level higher than the luminance level of the first pattern is received, and the second size is greater than or equal to the reference size, the controller is configured to increase the luminance level of the second pattern of the second image by a second level smaller than the first level in the HDR mode, and wherein when a third image including the first pattern having the fixed size, and a second pattern having a third size smaller than the reference size and having a luminance level higher than the luminance level of the first pattern is received, the controller is configured not to change the luminance level of the second pattern of the third image in the HDR mode.”

However, Urabe teaches of bright and dark sections which can be have individual processing. Furthermore, in the same field of endeavor, display processing based on luminance levels, Han teaches of high and low dynamic regions, ( Han, [0015] ). In particular, Figure 7, [0168] discloses that in light of a reference luminance value m, first and second regions can be established based on brightness/APL values. As shown, the second region (read as the claimed first pattern) and a first region (read as the claimed second pattern which has a smaller size (number of pixels), are highlighted. In particular, with the first region being greater than the reference value m, the brightness/luminance is increased and at values less than m, it is not changed (rather the second region is). To clarify, Han teaches of different sized regions (again, Urabe does not focus on this aspect) and both references consider different images/cases (notably Urabe) as well as luminance differences between images and more specifically, regions within images themselves. Han is concerned with luminance differences between regions, i.e. comparing patterns having size and luminance differences and seeks to adjust accordingly.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the regions and curved control, with the motivation that continuity of the image can be maintained after tone mapping (akin to luminance conversion/gradation compression of Urabe) is performed, ( Han, [0173] ). Furthermore, tone mapping can be achieved in only certain regions, where it is not only needed or not needed, but can be precisely controlled. 

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection, namely the citation of a new reference, Park. This is in response to the cancellation of Claim 14 and the inclusion of this subject matter into Claim 1. As a result, Applicant’s arguments are moot as Urabe is not solely relied on for the teachings of this limitation.

Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621